ACCEPTED
                                                                                                                                                                          01-15-00934-CV
                                                                                                                                                           FIRST COURT OF APPEALS
                                                                                                                                                                     HOUSTON, TEXAS
                                                                                                                                                                11/10/2015 2:30:18 PM
                                                                                                                                                                CHRISTOPHER PRINE
                                                                                                                                                      Telephone:	  281-­‐516-­‐8221	  
                                                                                                                                                                                   CLERK
Bethany	  G.	  Arnold	                                                                                                                                   Fax:	  281-­‐516-­‐8223	  
Attorney	  at	  Law	                                                                                                                               beth@betharnoldlaw.com	  
                                                                                                                                                       www.betharnoldlaw.com	  
                                                                                                                                   	  
                                                                                                                                                 FILED IN
                                                                                                                                          1st COURT OF APPEALS
                                                                          November 10, 2015                                                   HOUSTON, TEXAS
                                                                                                                                          11/10/2015 2:30:18 PM
                  Via Electronic Filing                                                                                                   CHRISTOPHER A. PRINE
                  First Court of Appeals                                                                                                           Clerk
                  Christopher Prine
                  301 Fannin Street
                  Houston, Texas 77002


                              Re:         No. 01-15-00934-CV, In re Celia Rear, In the First Court of Appeal
                                          of Houston | Cause No. 2005-04747, In the Interest of S.M., In the
                                          311th Judicial District Court of Harris County Texas

                  To the Honorable Justices of the First Court of Appeals:

                  For the information of the Court, please take notice that Relator’s Request for Jury Trial
                  in the underlying matter was stricken by the trial court on Friday November 6, 2015 for
                  failure to comply with a pre-trial order to mediate.

                  The underlying matter remains on the trial docket and is set for bench trial on November
                  16, 2015. As such, Relator re-urges her previously filed Emergency Motion for Stay.

                                                                                    Respectfully	  submitted,	  
                                                                                    	  
                                                                                    LAW	  OFFICE	  OF	  BETHANY	  G.	  ARNOLD	  
                                                                                    	  
                                                                                    /s/	  Bethany	  G.	  Arnold	                                                         	  
                  	                                                   	      	   Bethany	  G.	  Arnold	  
                  	                                                   	      	   State	  Bar	  No.	  24068811	  
                                                                                    1314	  Texas	  Avenue,	  Suite	  1515	  
                                                                                    Houston,	  Texas	  77002	  
                                                                                    Tel:	  (713)	  392-­‐4148	  Fax:	  (713)	  225-­‐0099	  
                                                                                    beth@betharnoldlaw.com	  
                                                                                    Attorney	  for	  Respondent,	  Celia	  Rear	  
                                                                                    	  
                                                                       Certificate	  of	  Service	  
                  	  
                  	        I	   certify	   that	   a	   true	   copy	   of	   the	   foregoing	   was	   served	   on	   each	   attorney	   of	  
                  record	   or	   party	   in	   accordance	   with	   the	   Texas	   Rules	   of	   Civil	   Procedure	   on	   November	  
                  10,	  2015.	  
                  	  
                                                                                               /s/	  Bethany	  G.	  Arnold	                                    	        	  
                                                                                               Bethany	  G.	  Arnold	  



                                                 Mail:	  1314	  Texas	  Avenue,	  Suite	  1515,	  Houston,	  Texas	  77002